Citation Nr: 1744749	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for asthma with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial rating higher than 70 percent for major depressive disorder (MDD) with generalized anxiety disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1973 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from February 2008, September 2008, and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2016, the Veteran had a personal hearing with the undersigned VLJ.

In January 2017, the Board remanded these claims for additional development.  

In this decision, the Board is granting an initial 100 percent rating for asthma with COPD.  With this grant, the Veteran becomes entitled to special monthly compensation (SMC) at the housebound level, which the Board is also granting herein.  The Veteran's claim for a rating higher than 70 percent for his MDD with generalized anxiety disorder is denied, as discussed in more detail below.


FINDINGS OF FACT

1.  The Veteran has taken a daily dose of steroid, corticosteroid, or immunosuppressive treatment for his asthma and COPD at a level that exceeds intermittent.

2.  His MDD and generalized anxiety disorder do not result in total social and occupational impairment.

3.  He is rated 100 percent for asthma and COPD, and rated 70 percent for MDD and generalized anxiety disorder.



CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for asthma and COPD are met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2016).

2.  The criteria are not met for an initial rating higher than 70 percent for MDD and generalized anxiety disorder.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126-4.130, DC 9434 (2016).

3.  The criteria are met for SMC starting from November 2, 2007.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.



Asthma and COPD

The Veteran's asthma and COPD are rated together under DC 6602 as 30 percent disabling.  38 C.F.R. § 4.97 (2016).

Under DC 6602, a 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned for an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id., DC 6602.

After review of the evidence, the Board finds that a 100 percent initial rating is warranted for asthma and COPD.  The record reveals the Veteran started taking prednisone, on a daily basis, in the 1990's.  He was hospitalized twice in 2002, and once in 2003.  In July 2003, his COPD was classified as "advanced."  He continued to be on daily prednisone until 2006, when he was prescribed mometasone furoate, which is a corticosteroid, to be administered daily.  In 2008, he was prescribed daily corticosteroids and monthly pulmonary immunotherapy (Xolair and formoterol).  He has continued to be prescribed either a corticosteroid or an immunosuppressant up to the present.  Although it is unclear whether his prescribed dosages qualify as "high," it is clear that he is prescribed these medications more than three times per year.  Accordingly, as his circumstances more closely approximate the criteria for a 100 percent rating, doubt is resolved in his favor, and a 100 percent rating is granted.  38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6602.   

COPD is rated under DC 6604.  However, as the Board finds that a 100 percent initial rating is warranted under the criteria for DC 6602, discussion of DC 6604 is not necessary.

MDD and generalized anxiety disorder

The Veteran's generalized anxiety disorder is rated as 70 percent disabling for the entire period on appeal under 38 C.F.R. § 4.130, DC 9434.  He has appealed for a higher rating.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

After review of the evidence, the Board does not find that the evidence shows total occupational and social impairment.  A 100 percent rating is not warranted.  The record shows that the Veteran has been married to his wife for over 30 years.  At the March 2017 VA examination, he indicated that they argue sometimes but that they get over it after a short cooling off period.  His stepdaughter lives with them, she has a heart disability and he provides assistance with her needs.  He gets along with his other stepchildren, although they get aggravated with him because he will not travel to Virginia to see them.  He spends time with an uncle at least once a year.  He gets along with his siblings.  He does not get along well with his mother, but he does talk to her a few times a year.  He also reported that he leaves the house to grocery shop, pay bills, and take the dog to the veterinarian.  At the June 2011 private examination, he reported that his wife and step daughter were his support system.  Indeed, in September 2012, his VA treatment provider noted that she was supportive of the Veteran.  He also reported at the April 2010 VA examination that he got along with his wife and stepchildren at that time.  

His VA treatment records confirm that he is not totally impaired.  He has not been shown to have hallucinations or delusions.  Although there is a history of suicidal thoughts, and an attempt, these were before the appeal period.  He has not had current suicidal ideations or homicidal ideations.  His thought processes have at times shown some circumstantiality, but not enough to result in gross impairment, and his thoughts are consistently assessed as logical and goal-oriented, without evidence of flight of ideas or loosening associations.  Insight and judgment have consistently been assessed as fair.  He has always been alert and oriented at his medical appointments and examinations.  

The Board notes his TDIU is based on his MDD, thus confirming total occupational impairment.   His symptoms clearly interfere with his life.  However, the record does not show that his MDD and anxiety have also resulted in total social impairment, which is required for a 100 percent rating.  38 C.F.R. § 4.130, DC 9434.  Accordingly, this claim must be denied.

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As of this decision, the Veteran's asthma and COPD is rated 100 percent, effective from January 30, 2002.  His other disabilities combined to 60 percent or more effective from November 2, 2007, the date of his service connection for MDD and his TDIU, which is based on MDD.  He is therefore entitled to SMC retroactively effective from November 2, 2007.


ORDER

A 100 percent initial rating is granted for asthma and COPD, effective from January 30, 2002.

The claim of entitlement to a rating higher than 70 percent for MDD and generalized anxiety disorder is denied.

SMC at the housebound rate is granted effective from November 2, 2007.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


